 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUDSON INSURANCE COMPANY,                        No. 1:18-cv-00907-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANTS BAYLOR
14    GOLDEN STATE BROKERS, INC., et al.,              TRUCKING, INC., INSIGHT
                                                       TECHNOLOGY, INC., J D FACTORS, LLC,
15                       Defendants.                   IMPERIUM SYSTEMS, INC, and BIBBY
                                                       TRANSPORTATION FINANCE
16
                                                       (Doc. 20)
17

18
            On October 25, 2018, Plaintiff filed a “Notice of Voluntary Dismissal of Certain
19
     Defendants,” dismissing without prejudice Defendants Baylor Trucking, Inc.; Insight Technology,
20
     Inc.; J D Factors, LLC; Imperium Systems, Inc.; and Bibby Transportation Finance. (Doc. 20.)
21
            In relevant part, Rule 41(a)(1)(A) provides as follows:
22
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
23          dismissal before the opposing party serves either an answer or a motion for
24          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
25
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
26
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
27
     action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
28
 1   F.3d 688, 692 (9th Cir. 1997).

 2            Because Plaintiff filed a notice of dismissal of this case before Defendants Baylor

 3   Trucking, Inc.; Insight Technology, Inc.; J D Factors, LLC; Imperium Systems, Inc.; and Bibby

 4   Transportation Finance served either an answer or a motion for summary judgment, this case has

 5   automatically terminated as to those defendants. See Fed. R. Civ. P. 41(a)(1)(A)(i). Accordingly,

 6   the Clerk of Court is directed to TERMINATE Defendants Baylor Trucking, Inc., Insight

 7   Technology, Inc., J D Factors, LLC, Imperium Systems, Inc., and Bibby Transportation Finance.

 8            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 9   defendants.

10
     IT IS SO ORDERED.
11

12   Dated:     October 26, 2018                                   /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
